DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record neither teaches nor renders obvious an imaging system for producing a mask for making a flexographic plate, the imaging system comprising: 	a laser source configured to expose portions of a mask to radiation corresponding to discrete imaged elements corresponding to equally sized spots identified in an imaging data file, the laser source having an adjustable laser power for modulating a size of the laser beam for exposing the imaged elements on the mask,  	a controller configured to receive and convert imaging data into operating instructions for the laser source, the imaging data comprising image information corresponding to ink-carrying and non-ink-carrying portions of the plate, the ink-carrying portions comprising a plurality of ink-carrying elements, the imaging data comprising a base pattern comprised of the spots superimposed on the image information, each spot corresponding to an imaged or non-imaged discrete element represented on the mask, wherein each spot corresponding to an imaged discrete element in the base pattern is surrounded by eight spots corresponding to non-imaged discrete elements, wherein the spots corresponding to the imaged and non-imaged elements are aligned to a grid defined by an imaging resolution of an imager,  	the controller configured to create the mask by, in at least a portion of the mask corresponding to a non-solid tonal area of the plate, exposing or ablating each imaged discrete element with the laser beam, the size of the laser beam causing each set of four neighboring imaged discrete elements to have an unexposed or unablated area centered therebetween, wherein the unexposed or unablated area resolves to a region on a surface of the plate having a level below an uppermost level but above a non-printing level and each of the four neighboring imaged discrete elements resolves to the uppermost level. 	US 8399177 to Stolt et al. is the closest prior art, but fails to teach each imaged discrete element in the base pattern is surrounded by eight spots corresponding to non-imaged discrete elements, or that the size of the laser beam causing each set of four neighboring imaged discrete elements to have an unexposed or unablated area centered therebetween.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749.  The examiner can normally be reached on Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 







/JOSHUA D ZIMMERMAN/            Primary Examiner, Art Unit 2853